Citation Nr: 1042495	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-01 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1975 to August 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDING OF FACT

The Veteran does not have a currently diagnosed foot disability 
that is attributable to active military service.


CONCLUSION OF LAW

The Veteran does not have a foot disability that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Foot Disability

The law provides that service connection may be granted for 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131 
(West. 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, 
in certain circumstances, lay evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disability.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  With regard to how evidence is considered 
when adjudicating a claim, the United States Court of Appeals for 
the Federal Circuit stated that:

[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent 
to identify the medical condition, (2) the 
layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a 
later diagnosis by a medical professional.  

Davidson, 581 F.3d. at 1316 (quoting Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir 2007)).  

Alternatively, the second and third elements of service 
connection can be demonstrated through a continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of 
symptomatology may be established if it is demonstrated that (1) 
a condition was "noted" during service; (2) there is post-
service evidence of the same symptomatology; and (3) there is 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet .App. 488, 495 (1997).

In October and November 2005, respectively, the Veteran filed 
claims for VA disability compensation, seeking service connection 
for frostbite residuals associated therewith.  In a statement in 
support of claim, the Veteran asserted that he has a bilateral 
foot disability as a result of his military service.  
Specifically, he stated that in the winter of 1976, while 
stationed in Bamburgh, Germany, the tank that he was assigned to 
for a field training exercise was separated from the rest of the 
battalion, thus stranding him for three to four days.  The 
Veteran stated that when he was found, he was sent by helicopter 
to the field medic, who told him that he had frostbite on both 
feet.  The Veteran reported that upon returning from overseas 
service, he was stationed at Fort Hood, Texas, where he was 
treated at the Army Hospital for frostbite and received surgery 
on his right foot.  On his VA Form 9 (Appeal to the Board of 
Veterans' Appeals), the Veteran reported continued pain and 
disability of both feet due to his cold injury in service.

The Veteran's pre-entry physical examination report records that 
he had broken his big toe and some small bones in his left foot 
three years prior.  No residuals were noted.  A review of the 
Veteran's service treatment records (STRs) shows that in February 
1977, the veteran was seen for complaints of throbbing pain in 
his feet.  He reported feeling as though pins were sticking into 
his feet, which, for purposes of this decision, the Board will 
characterize as "tingling."  He also stated that warmth 
affected his foot and caused pain.  It was noted that he had been 
treated in his room by a medic after returning from the field.  
Upon examination, the Veteran had a full range of motion and good 
sensation.  No edema was noted.  Capillary filling was good.  In 
April 1977, the Veteran was again seen for complaints of 
throbbing pain in his feet.  He reported pain when standing for 
long periods of time and stated that when his feet got cold he 
had no feeling in his toes.  He also reported unusual sweating.  
Examination results were normal.  Good capillary filling was 
recorded.  

In June 1977, the Veteran was diagnosed with possible gout and 
placed on a temporary profile, with no running greater than 1/4 
quarter mile, no marching, and no walking for a prolonged period.  
His STRs further show that in 1979, he was seen at Darnall Army 
Hospital at Fort Hood, Texas, for low back pain, and also at the 
medical clinic at Fort Hood for low back pain and hearing 
problems, among other things.  There are, however, no entries 
related to treatment for his feet, nor any indication that he 
received surgical treatment on his right foot.  On a 1979 dental 
patient medical history questionnaire, the Veteran indicated that 
he had been hospitalized within the previous five years for back 
problems.  No mention of surgical treatment related to either 
foot was made.

The Veteran's May 1979 separation examination report is silent 
for problems related to his feet.  It noted that he had been 
placed on a 90-day profile for low back pain, which would end in 
August 1979.  On his report of medical history, he indicated that 
he was then experiencing ear, nose, or throat trouble, recurrent 
back pain, depression or excessive worry, and nervous trouble.  
No problems related to the Veteran's feet were noted.  In 
response to a question asking whether he had ever been a patient 
in any type of hospital, the Veteran stated that he was treated 
at Darnall Army Hospital for back problems due to a fall from a 
tank.  

VA outpatient treatment records from the Birmingham, Alabama, VA 
medical center (MC) dated in 1990 document treatment for low back 
pain, but are silent for complaints of, or treatment for, foot 
pain or other symptoms related to the feet.  No mention of having 
received foot surgery was made.  

Private treatment records from the Alabama Chiropractic Back Pain 
Clinic reveal that in July 1995, the Veteran was involved in an 
automobile accident.  The Veteran reported to the private 
examiner that prior to the accident he had enjoyed good health.  

In 1998, the Veteran testified before a hearing officer in 
connection with his claim for an increased rating for his 
service-connection back disability.  (In 1989, the RO had awarded 
the Veteran service connection for a back disability.)  He stated 
that his back pain radiated down his legs, as far as to his feet.

In November 2005, VA requested from Darnall Army Hospital any 
hospital narratives relating to foot surgery and reports of 
outpatient treatment for the Veteran from 1976 to 1979.  In 
response, the Hospital indicated that the Veteran was not in the 
computer system.  

VA outpatient treatment records from the Birmingham VAMC and the 
Huntsville, Alabama, community based outpatient clinic (CBOC) 
dated from January 2000 to February 2006 have been associated 
with the claims folder.  These treatment records are silent for 
complaints or treatment related to the feet.  A June 2001 
outpatient pain reassessment record noted pain in the low back 
and coccyx area.  Foot pain was not noted.  A February 2002 
treatment entry noted that the Veteran was walking with a limp; 
however, treatment was sought for an exacerbation of low back 
pain, and not for pain associated with his feet.  

A January 2006 private treatment record from Huntsville Podiatry 
Center, PC, shows that the Veteran presented with complaints of 
numbness, tingling, and burning in his toes, which he reported 
had been present "for y[ea]rs."  The Veteran noted a history of 
foot surgery, but provided no details of the surgery.  
Examination revealed normal touch, pin, vibratory, and 
proprioception sensations.  Deep tendon reflexes were normal.  
His coordination was good.  Skin temperature of the lower 
extremities was warm to warm--proximal to distal.  Capillary fill 
time was recorded as zero seconds.  No edema was noted.  No skin 
rash, subcutaneous nodules, lesions, or ulcers were observed.  
Notably, there was no mention of any scars.  The private 
physician's impression was excessive pronation, hallux valgus, 
bilateral metatarsalgia, and neuropathy.  The physician made no 
comment concerning the origin or etiology of any of those 
conditions.  

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease or 
injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131.  As such, an essential element of a service connection 
claim is the establishment of a current disability.  The Board 
notes that the Veteran has stated that he experiences bilateral 
foot pain, numbness and tingling, which has persisted since 
service.  Without a diagnosed or identifiable underlying malady 
or condition, pain alone does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed 
in part and vacated in part on other grounds sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  

The Board notes that lay evidence may be sufficient to establish 
a current diagnosis.  See Jandreau, 492 F.3d at 1377 (describing 
situations when lay evidence can be competent and sufficient to 
provide medical diagnosis).  Here, however, the Veteran has not 
provided lay evidence of a current diagnosis.  Rather, he has 
asserted only that he suffers from bilateral foot pain, numbness 
and tingling, which he believes is related to his active military 
service.  Pain, numbness, and tingling are merely symptoms of a 
condition.  As such, he has presented no lay evidence of a 
current disability.

The Board also notes that the 2006 private medical examination 
does contain an impression of excessive pronation, hallux valgus, 
bilateral metatarsalgia, and neuropathy.  Although the Veteran 
has not specifically claimed service connection for these 
conditions, his claim was broadly defined as service connection 
for a bilateral foot condition, claimed as residuals of 
frostbite.  The Board recognizes that it is the responsibility of 
VA to consider alternate current conditions within the scope of 
the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As 
these conditions pertain to the feet and the 2006 private medical 
report was submitted in support of the Veteran's claim of service 
connection for a foot disability, the Board will consider whether 
service connection is warranted for excessive pronation, hallux 
valgus, bilateral metatarsalgia, or neuropathy.

To the extent that any of those conditions are diagnosed 
disabilities for the purposes of VA benefits, the Board finds 
that service connection is not warranted because there is no 
evidence of any in-service incurrence or aggravation of these 
disabilities, and there is no competent and credible evidence of 
a nexus between the Veteran's active military service, including 
any in-service cold exposure/frostbite, and his excessive 
pronation, hallux valgus, bilateral metatarsalgia, or neuropathy.

In this regard, the Board notes that the Veteran's STRs contain 
no notation of, or treatment, for pronation or hallux valgus.  
The Veteran's separation examination report is silent as to any 
disability of the feet.  Further, the private physician provided 
no opinion as to the onset or etiology of the Veteran's pronation 
or hallux valgus, nor does the Veteran assert that these 
conditions were present in service.  The examiner also does not 
relate the Veteran's pronation or hallux valgus to his reported 
symptoms of numbness or tingling.  Thus, the Board finds the 
preponderance of the evidence to be against a finding of service 
connection for excessive pronation or hallux valgus.  See 
Davidson, supra.  

As to the examiner's impression of metatarsalgia and neuropathy, 
the Board notes that "metatarsalgia," is defined as pain and 
tenderness in the metatarsal region."  Dorland's Illustrated 
Medical Dictionary 1162 (31st  Ed. 2003).  Although generally 
pain alone may not be afforded service connection, in accordance 
with 38 C.F.R. § 4.73, diagnostic code 5279 (2010), 
"metatarsalgia, anterior (Morton's disease), unilateral, or 
bilateral" is a condition capable of service connection.  
Morton's disease is defined as "a form of foot pain, 
metatarsalgia caused by compression of a branch of the plantar 
nerve by the metatarsal heads."  Id. at 1281.  The private 
physician provided no opinion as to the etiology or onset of the 
Veteran's metatarsalgia or neuropathy.  Nor does the private 
physician relate those conditions to the Veteran's reported in-
service symptoms.  Thus, the private examination report cannot 
serve as a basis for concluding that metatarsalgia or neuropathy 
is related to service as it does not contain a medical nexus 
opinion.  See Davidson, supra.

The Board has also considered whether the Veteran's in-service 
and post-service complaints of pain, numbness, and tingling, can 
serve to establish service connection through the continuity of 
symptomatology provisions.  The Veteran's STRs document his 
complaints of pain, numbness, and tingling in service.  The Board 
does not question the competency of the Veteran to report 
symptoms such as pain, numbness, and tingling.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay 
testimony is competent . . . to establish the presence of 
observable symptomatology and 'may provide sufficient support for 
a claim of service connection'" (quoting Layno v. Brown, 6 Vet. 
App. 465, 469 (1994))).  Nor does the Board doubt that the 
Veteran indeed suffered those symptoms in service.  The Board 
does, however, question the Veteran's credibility with regard to 
his assertion that he has experienced these symptoms since 
service.

In this regard, the Board finds the record replete with evidence 
that weighs against the Veteran's credibility.  As stated 
previously, there is no evidence in the Veteran's STRs of 
symptoms or treatment related to his feet after June 1977 when he 
was placed on a temporary profile for possible gout.  No 
residuals of his cold injury were noted in the STRs.  The Veteran 
was then treated throughout the remainder of his military service 
for low back pain, tonsillitis, stomach pain, and hearing loss.  
Again, the Veteran made no mention of foot pain or residuals from 
a cold injury.  Further, his separation report of medical history 
is silent for any symptoms related to the feet.  However, the 
Veteran specifically stated that he was then suffering from ear, 
nose, or throat trouble, recurrent back pain, and nervous 
troubles.  The Board finds the fact that the Veteran disclosed 
these conditions, but made no mention of any foot pain, to be 
indicative of the fact that he was not then suffering from any 
foot symptoms.  

The Board has considered the Veteran's statements regarding an 
in-service surgery on his right foot.  The Veteran's STRs contain 
no evidence of any foot surgery.  Specifically, there is no 
reference to any surgery in the Veteran's chronological history 
of medical care, despite entries from the Darnall Army Hospital 
where the Veteran asserts he underwent his foot surgery.  
Moreover, on his separation report of medical history, the 
Veteran stated that he had been treated at Darnall Army Hospital 
for his back only.  Further, at the time of the 2006 private 
medical examination, although the Veteran reported a history of 
surgery, no details of the surgery were provided.  The Veteran 
did not then allege that the surgery had taken place in service.  
Upon examination of the feet, the skin was normal.  Notably, 
there was no mention of any scarring.  Reviewing the evidence, 
the Board finds the lack of any documentation of surgery and the 
Veteran's own assertion made at the time of separation from 
service that he was treated at Darnall Army Hospital only for his 
back weighs against the credibility of the Veteran's assertion 
that he underwent foot surgery in service.  

Moreover, although the Veteran stated to the private physician 
that he had experienced numbness and tingling in his feet for 
years, the evidence of record fails to support the Veteran's 
assertion.  The claims folder contains numerous treatment records 
related to the Veteran's back disability.  However, no mention of 
any foot pain is made.  Private records from the Alabama 
Chiropractic Back Pain Clinic record the Veteran's statement that 
he was in good health prior to a 1995 car accident.  Some pain on 
walking was noted, but that pain was specifically related to the 
Veteran's low back injury and not any foot disability.  Further, 
during his 1998 hearing, the Veteran reported that his back pain 
would radiate down his legs to his feet.  To the extent that this 
is evidence of numbness or tingling in the feet, the Veteran 
related those symptoms to his back pain and not to any in-service 
foot injury.  

VA outpatient treatment records dated from January 2000 to 
February 2006 contain no reference to any foot pain, or numbness 
or tingling in the feet.  Notably, in June 2001, the Veteran was 
seen specifically for an assessment of pain.  At that time, he 
reported pain only in the low back and coccyx area.  In February 
2002, the Veteran was observed walking with a limp.  Again, no 
mention of any foot pain or symptoms related to the feet were 
noted.  Rather, the Veteran reported an exacerbation of his back 
pain.  

Given the lack of any mention of symptoms related to the feet, 
the Board finds that the credibility of the Veteran's statement 
that he has experienced numbness and tingling "for y[ea]rs" is 
compromised and his lay statements are therefore afforded little 
probative weight.  Thus, the Board finds that the totality of the 
evidence preponderates against the claim that the Veteran has 
experienced continuity of symptomatology since his period of 
active military service.  

As to any contention by the Veteran that because he suffered a 
cold injury in service, any current foot problems must therefore 
be etiologically related to that in-service exposure to cold or 
his reported symptoms of pain, tingling, and numbness, the Board 
notes that generally etiology of dysfunctions and disorders is a 
medical determination.  See Jandreau, 492 F .3d at 1374-75; see 
also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) 
(recognizing that in some cases lay testimony "falls short" in 
proving an issue that requires expert medical knowledge).  Here, 
the Veteran, as a lay person without the appropriate medical 
training and expertise, is not competent to make such an 
etiological conclusion with regard to his excessive pronation, 
hallux valgus, bilateral metatarsalgia, or neuropathy, especially 
in light of the fact that the evidence fails to demonstrate the 
onset of any such chronic condition in service.  See Jandreau, 
supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board also notes that the Veteran has not been afforded a VA 
medical examination in connection with his claim for service 
connection for a bilateral foot disability.  A medical 
examination may be warranted in cases where there is competent 
and credible current evidence of a persistent or recurrent 
symptom of a disability, such as pain, numbness, or tingling, or 
where there is evidence that a current disability that may be 
associated with service.  See McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  However, as will be discussed in greater detail 
below, because there is no evidence indicating that either the 
Veteran's reported pain, numbness, and tingling, or his 
pronation, hallux valgus, metatarsalgia, or neuropathy may be 
related to his military service, a VA examination is not 
warranted in this case.  Id.  The Board thus finds that in the 
absence of either a currently diagnosed disability that accounts 
for the Veterans pain, numbness, or tingling, or competent 
evidence of a link between the Veteran's military service and his 
pronation, hallux valgus, metatarsalgia, or neuropathy, service 
connection is not warranted.  38 C.F.R. § 3.303; see Davidson and 
Savage, both supra. 

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO received the Veteran's claim for service connection for 
frostbite residuals of the right foot in October 2005.  That same 
month, the RO sent to him a letter notifying him of the evidence 
required to substantiate his claim for service connection.  The 
letter advised the Veteran of the information already in VA's 
possession, and the evidence that VA would obtain on his behalf, 
as well as of the evidence that he was responsible for providing 
to VA, to include any records not in the possession of a Federal 
agency.  The RO further advised the Veteran on the types of 
evidence he could submit that would support his claim for service 
connection, such as the dates of medical treatment during 
service, evidence of medical treatment since service, employment 
physical examination reports, insurance examination reports, and 
statements by persons who knew of the Veteran's disability.  

In November 2005, the RO received the Veteran's claim of service 
connection for frostbite residuals of the left foot.  That same 
month, the RO sent to him a letter notifying him of the evidence 
required to substantiate his claim for service connection.  The 
letter contained similar advisements to those contained in the 
RO's October 2005 letter.  

Although neither letter included the general criteria for 
assigning disability ratings and effective dates as required by 
Dingess, supra, after the Veteran filed his notice of 
disagreement as to the denial of service connection, the RO sent 
him a letter in June 2006 that described how VA determines 
disability ratings and effective dates as required by Dingess.  
The Veteran has not disputed the contents of the VCAA notice in 
this case.  Given the facts of this case, the Board finds that 
the Veteran had a meaningful opportunity to participate in the 
development of his claim.  Thus, the Board is satisfied that the 
duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has 
fulfilled its obligation to assist the Veteran.  All available 
evidence pertaining to the Veteran's claims has been obtained.  
The evidence includes his STRs, VA outpatient treatment records, 
private treatment records, and statements from the Veteran.  VA 
attempted to obtain records pertaining to the Veteran's in-
service right foot surgery.  However, a negative response from 
Darnall Army Hospital was received.  Further, as stated above, 
the Veteran has not presented credible evidence that he indeed 
received surgery on his right foot at Darnall Army Hospital, nor 
does the record so support his contention.  The Veteran elected 
to not have a hearing in his case.  

The Board has considered whether a VA examination was required in 
connection with the Veteran's claim for service connection for a 
bilateral foot disability under the duty-to-assist provisions 
codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 
C.F.R. § 3.159(c)(4).  In accordance with those provisions, a 
medical opinion or examination is required if the information and 
evidence of record does not contain sufficiently competent 
medical evidence to decide the claim, but there is

(1) competent evidence of a current 
disability or persistent or recurrent 
symptoms of a disability; and (2) evidence 
establishing that an event, injury, or 
disease occurred in service or establishing 
certain diseases manifesting during an 
applicable presumptive period for which the 
claimant qualifies; and (3) an indication 
that the disability or persistent or 
recurrent symptoms of a disability may be 
associated with the veteran's service or 
with another service-connected disability.

McLendon, supra.

The evidence of record is such that the duty to obtain a medical 
examination was not triggered in this case.  As to the Veteran's 
complaints of pain, numbness, and tingling, those complaints are 
competent lay evidence of persistent or recurrent symptoms of a 
disability.  See Jandreau, supra (holding that a veteran is 
competent to describe observable symptoms, such as pain).  
However, none of the medical evidence of record has related the 
Veteran's symptoms to service, to include his in-service cold 
exposure.  Further, none of the evidence has related the 
Veteran's pronation, hallux valgus, metatarsalgia, or neuropathy 
to service.  As discussed in depth above, the evidence does not 
show continuity of symptomatology.  Again, the Veteran failed to 
report any symptoms in service related to his feet after 1977.  
Further, the record is entirely void of symptoms related to the 
feet until the 2006 private medical examination report, which 
notably did not discuss the etiology or onset of the Veteran's 
pronation, hallux valgus, metatarsalgia, or neuropathy.  

Accordingly, the Board finds that there is no competent and 
credible evidence suggesting a link between either the Veteran's 
reported symptomatology, or his pronation, hallux valgus, 
metatarsalgia, or neuropathy, and his military service so as to 
warrant a medical examination in this case.  See McLendon, 20 
Vet. App. at 83 (holding that "credible evidence of continuity 
of symptomatology such as pain or other symptoms capable of lay 
observation" may indicate that a current disability "may be 
associated" with military service).  

Further, the only evidence suggesting a link between the 
Veteran's foot pain and his service is his own statements.  
However, there is no indication that the Veteran has the 
requisite medical knowledge to identify the etiology of his pain, 
especially in light of the fact that the evidence documents that 
he had previously broken bones in his foot and suffered a back 
injury, the pain from which he reported radiated to his feet.  
Thus, there is no requirement to obtain a VA medical examination 
in this case.  See McLendon, 20 Vet. App. at 85-86; see also 
Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) 
(rejecting appellant's argument that his "conclusory generalized 
statement that his service illness caused his present medical 
problems was enough to entitle him to a medical examination under 
the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  The Board 
therefore finds that VA has complied, to the extent required, 
with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).


ORDER

Service connection for a foot disability is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


